IN THE SUPREME COURT OF THE STATE OF IDAHO
                                 Docket No. 46265
  GLEN JONES WARD,                                     )
                                                       )        Boise, December 2019 Term
       Petitioner-Appellant,                           )
                                                       )        Opinion Filed: February 18, 2020
  v.
                                                       )
  STATE OF IDAHO,                                      )        Karel A. Lehrman, Clerk
                                                       )
       Respondent.                                     )

         Appeal from the District Court of the Seventh Judicial District, State of Idaho,
         Bonneville County. Darren B. Simpson, District Judge.

         The order of the district court is vacated in part and the judgment is affirmed.

         Eric Don Fredericksen, State Appellate Public Defender, Boise, for Appellant.
         Andrea W. Reynolds argued.

         Lawrence G. Wasden, Idaho Attorney General, Boise, for Respondent. Kenneth K.
         Jorgensen argued.

                               _______________________________

BURDICK, Chief Justice.
         Glen Jones Ward appeals an order and final judgment of the district court granting the
State’s motion for summary dismissal and dismissing his petition for post-conviction relief.
Ward argues the district court abused its discretion by denying his motion to proceed pro se as
moot. Ward also argues the district court erred in denying his motion to proceed pro se because a
post-conviction petitioner has a right to proceed pro se. We vacate in part, and affirm the
judgment.
                     I.   FACTUAL AND PROCEDURAL BACKGROUND
         In 2014, Ward was convicted of sexual abuse of a minor under 16 years of age after he
pleaded guilty to all elements of the crime except for the sexual intent element, to which he
entered an Alford plea. He was sentenced to 18 years imprisonment with a 7-year fixed term.
         On July 8, 2016, Ward filed a pro se petition for post-conviction relief. He made a
number of arguments in his petition for post-conviction relief, including: (1) he did not act with


                                                   1
the criminal intent requisite for the crime he was convicted of, (2) his due process rights were
violated, (3) the trial court lacked subject matter jurisdiction, and (4) he received ineffective
assistance of counsel because his defense counsel lied to him, manipulated his testimony, and
coerced him into pleading guilty. Ward also filed a motion seeking the appointment of counsel to
represent him in the post-conviction relief proceedings. After granting the motion, the district
court appointed a conflict public defender to represent Ward in the action.
       The State answered Ward’s petition for post-conviction relief and filed a motion for
summary dismissal. Ward’s appointed counsel secured a continuance and substitution of counsel.
A different attorney appeared on behalf of Ward. Although he had secured new counsel, Ward
subsequently filed numerous pro se documents. At a hearing on January 4, 2017, the district
court construed a number of Ward’s pro se filings as motions, denied them, and granted another
continuance.
       Ward then filed a pro se document that the district court treated as a motion to amend his
petition for post-conviction relief. The district court denied the motion to amend without
prejudice. Ward’s counsel then filed an amended petition for post-conviction relief on his behalf,
asserting the same claims as were in the original petition. The State answered the amended
petition and relied on its previously filed motion for summary dismissal. Meanwhile, Ward
continued filing pro se documents with the court, notwithstanding the fact that his attorney was
simultaneously representing him.
       On January 24, 2018, the district court held a hearing on the State’s motion for summary
dismissal. Ward’s attorney was present at the hearing. He noted that he was in “a tough
situation,” and that he had discussed with Ward his opinions on the merits of the claims raised in
the petition. After discussing some case law, Ward’s attorney concluded his argument by stating
he “would leave it to [the court’s] wisdom and discretion as to the motion for summary
dismissal.” The district court took the matter under advisement to review the transcript from a
change of plea hearing in the original criminal case. The district court also stated that it would
not consider the matter fully submitted until it had received the transcript.
       Several weeks later, on February 12, 2018, Ward filed a pro se document purporting to be
a motion “respectfully [invoking] his right to self-representation.” On February 26, 2018, Ward
filed another pro se document, asking the court to either grant or deny in writing his requested
“right to self-representation.” The district court received the change of plea transcript on

                                                  2
February 28, 2018, and the matter became fully submitted. On March 30, 2018, Ward
resubmitted his request to represent himself. Ward did not request oral argument or submit any
memorandum or brief in support of his purported motion.
       On April 12, 2018, the district court entered an order granting the State’s motion for
summary dismissal and dismissed Ward’s petition with prejudice. Simultaneously, the district
construed Ward’s request to represent himself as a motion to proceed pro se and entered an order
denying it as moot on account of the summary dismissal. Ward filed additional pro se
documents, including a timely notice of appeal. Appellate counsel was appointed to represent
Ward. Ward’s appellate counsel filed two amended notices of appeal.
                                     II.     ISSUE ON APPEAL
       Did the district court err in denying Ward’s request to proceed pro se?
                              III.         STANDARD OF REVIEW
        “This Court exercises free review over questions regarding the interpretation of the
Idaho Rules of Civil Procedure.” Haight v. Idaho Dep’t of Transp., 163 Idaho 383, 387, 414 P.3d
205, 209 (2018) (quoting Boise Mode, LLC v. Donahoe Pace & Partners Ltd., 154 Idaho 99,
103, 294 P.3d 1111, 1115 (2013)). When it comes to motion practice, “[p]ro se litigants are held
to the same standards and rules as those represented by an attorney.” Kootenai Cnty. v.
Harriman-Sayler, 154 Idaho 13, 17, 293 P.3d 637, 641 (2012) (quoting Hoover v. Hunter, 150
Idaho 658, 661, 249 P.3d 851, 854 (2011)).
                                           IV.   ANALYSIS
       After construing a document filed independently by Ward as a motion to proceed pro se,
the district court denied the motion, reasoning that it was moot because the court granted the
State’s motion for summary dismissal. Ward argues he has a right to represent himself in his
post-conviction action and that his motion was not moot when it was filed. Before reaching the
substance of Ward’s argument on appeal, we first consider whether Ward’s filing was properly
brought before the district court and whether it was the correct method for proceeding without
his attorney.
       First, Ward’s filing, even if construed as a motion, was not properly brought before the
district court under the Idaho Rules of Civil Procedure. Actions for post-conviction relief are
governed by the Idaho Rules of Civil Procedure because they are civil in nature. Pizzuto v.
State, 127 Idaho 469, 470, 903 P.2d 58, 59 (1995) (citations omitted). Idaho Rule of Civil


                                                  3
Procedure 7 governs motion practice in civil proceedings. See I.R.C.P. 7. If a party does not
request oral argument or properly support its motion with argument or briefing, Rule 7 grants
discretion to the district court to deny the motion. I.R.C.P. 7(b)(3)(E) (“If the moving party does
not request oral argument or does not timely file a supporting memorandum or brief, the court
may deny the motion without further notice if it determines the motion does not have merit.”).
         Here, neither Ward nor his attorney requested a hearing for oral argument regarding
Ward’s filings. Ward also failed to submit any memorandum or brief in support of the filings.
Under Rule 7, the district court had no duty to entertain any motion until it was properly
supported or set for a hearing. Therefore, even if the filing submitted by Ward in an individual
capacity was construed as a motion, it was subject to dismissal without further notice under
Idaho Rule of Civil Procedure 7(b)(3)(E) because it was not properly brought before the district
court.
         Second, Ward’s individual filing was not the proper method for proceeding without his
attorney. Although neither party discussed the Sixth Amendment right to self-representation in
criminal cases, we address it briefly, alongside our recent decision in State v. Meyers, to
distinguish the present case. 164 Idaho 620, 434 P.3d 224 (2019). “The Sixth Amendment to the
U.S. Constitution guarantees that ‘in all criminal prosecutions, the accused shall enjoy the right
to . . . have the Assistance of Counsel for his defense.’” Id. at 623, 434 P.3d at 227 (quoting U.S.
Const. amend. VI). “Implicit in this protection is also the right to proceed pro se when the
accused voluntarily and intelligently elects to do so.” Id. (citations omitted). In Meyers, we
determined that a represented criminal defendant “clearly invoked his right of self-representation
in [a] letter to the court,” despite the fact that it was an ex parte communication, not a motion. Id.
at 623, 625, 434 P.3d at 227, 229. Although we went on to apply a totality of the circumstances
test and hold that the defendant, through his conduct, had subsequently waived his right to self-
representation, it was implied in Meyers that an ex parte letter could be used by a represented
criminal defendant to invoke his Sixth Amendment right to self-representation. Id. at 625, 434
P.3d at 229. However, Meyers is readily distinguishable from the present case, which is civil, not
criminal, in nature.
         As civil proceedings, actions for post-conviction relief do not trigger the Sixth
Amendment. Hall v. State, 155 Idaho 610, 616, 315 P.3d 798, 804 (2013) (“‘a petition for post-
conviction relief is a civil proceeding’ not a criminal prosecution triggering the Sixth

                                                  4
Amendment.”) (quoting Stuart v. State, 136 Idaho 490, 494, 36 P.3d 1278, 1282 (2001)). While a
criminal defendant may invoke his right to self-representation by making a “clear, unequivocal,
and timely” request, Meyers, 164 Idaho at 623, 434 P.3d at 227, a party to a civil action has no
such Sixth Amendment right. Instead, a party to a civil action who wishes to proceed without an
attorney must comply with the Idaho Rules of Civil Procedure. Therefore, the right to self-
representation invoked by the represented criminal defendant’s letter in Meyers is not implicated
in the present case because post-conviction proceedings are civil in nature. Accordingly, we turn
to the Idaho Rules of Civil Procedure.
       Idaho Rule of Civil Procedure 11.3 provides the procedure for substitution or withdrawal
of an attorney in civil proceedings. See I.R.C.P. 11.3. The Rule provides two methods by which a
party may proceed without his attorney. First, a party desiring to proceed without an attorney
may file a notice of substitution of counsel indicating that he will be representing himself. Cf.
I.R.C.P. 11.3(a)(1). In such a case, the attorney being replaced must sign the notice. Id. Second,
if a party’s counsel withdraws with the leave of the court under Rule 11.3(b), the party may
proceed without counsel. See Kootenai Cnty. v. Harriman-Sayler, 154 Idaho 13, 16, 293 P.3d
637, 640 (2012) (“Sayler’s attorney moved to withdraw as counsel. The district court granted the
motion, and Sayler thereafter appeared pro se.”). For an attorney to withdraw under Rule 11.3(b),
the attorney must first obtain the court’s permission by filing a motion to withdraw, setting the
motion for a hearing, and providing notice to all parties. I.R.C.P. 11.3(b)(1).
       Here, the document filed by Ward did not purport to be a notice of substitution of
counsel. Nor was it signed by Ward’s current counsel, as required under Rule 11.3(a)(1).
Therefore, Ward’s filing was not effective as a notice of substitution of counsel. The filing also
fails as a request for leave to withdraw, because Ward’s attorney was not the one who filed it and
the matter was not set for a hearing. Thus, Ward failed to follow the procedure laid out in Rule
11.3 for proceeding without one’s attorney.
       In sum, Ward’s filing was not a valid motion, properly brought before the district court.
His attempt to “[invoke] his right to self-representation” was improper in both form and
substance.
       Finally, in Meyers, we expressed some concern about trial courts being exposed to ex
parte information by virtue of pro se filings made by otherwise represented parties. 164 Idaho at
625, 434 P.3d at 229. While a certified copy of the filing made by Ward appears to have been

                                                 5
mailed to the prosecutor in this case, it is unclear from the record whether Ward’s own appointed
counsel received a copy of the filing. 1 Either way, the facts of this case illustrate the sort of
hybrid representation that occurs when a court accepts and hears independent filings from a party
represented by counsel. While the circumstances of a criminal case may require a court to allow
this type of hybrid representation for limited purposes such as invoking the Sixth Amendment
right to self-representation, we do not find it appropriate in a civil case.
          In our view, proper procedure in a civil case is for these independent filings, received by
the court from an otherwise represented party, be sent to that party’s attorney and to opposing
counsel without a ruling on the subject matter therein. Only once the represented party’s attorney
has properly submitted the filing to the court, in the form of a motion or another appropriate form
under the Idaho Rules of Civil Procedure, does the court have a duty to hear or rule upon the
matter.
          Here, Ward’s filings were independent communications by a represented party in a civil
proceeding. As such, the communications had no force or effect. A better procedure for trial
courts is to send Ward’s independent filings to his attorney and a copy to the opposing party’s
attorney. Instead, the district court construed Ward’s filings as a motion and denied them as
moot, despite having no duty to rule upon the independent filings of a represented party.
Entertaining filings made by a represented party himself, as opposed to by his attorney, opens the
door to the troubling type of hybrid representation that occurred in this case. In all but the most
limited circumstances, a party may represent himself or be represented by an attorney, but not
both at the same time.
          We hold that the district court should have refused to entertain Ward’s independent
filings in the first place; to the extent that the district court entertained the filings made by Ward
as opposed to by his attorney, it was error to do so. However, having come to the conclusion that
the district court erred, not by ruling incorrectly on Ward’s purported motion, but by ruling on it
at all, we need not reverse the district court’s separate order and final judgment granting
summary dismissal. Because we hold that there was no motion properly before the district court
to be ruled upon in the first place, the district court’s denial of the purported motion has no



1
 Ward’s attorney explained to the district court at a hearing that he had copies of about half to two-thirds of the
documents filed by Ward.

                                                           6
impact on the propriety of its final decision and judgment dismissing Ward’s post-conviction
petition on the merits.
                                       V.   CONCLUSION
       For the reasons discussed above, the district court’s order construing Ward’s independent
filings as a motion and dismissing them as moot is vacated. But the district court’s order granting
the State’s motion for summary dismissal and its final judgment dismissing Ward’s petition for
post-conviction relief are affirmed.
       Justices BRODY, BEVAN, STEGNER, AND MOELLER CONCUR.




                                                7